      Case 1:20-cv-00012-AW-GRJ Document 26 Filed 12/07/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

PAUL DONOVAN WALDE,
      Plaintiff,
v.                                              Case No. 1:20-cv-12-AW-GRJ
OFFICER JOSHUA MEURER,
     Defendant.
_______________________________/
        ORDER ADOPTING REPORT AND RECOMMENDATION

      I have considered the magistrate judge’s Amended Report and

Recommendation, ECF No. 23, to which there have been no objections. The Report

and Recommendation is now adopted and incorporated into this order.

      The motion to dismiss, ECF No. 17, is GRANTED, and the First Amended

Complaint is DISMISSED with leave to amend. The magistrate judge will conduct

further appropriate proceedings.

      SO ORDERED on December 7, 2020.

                                    s/ Allen Winsor
                                    United States District Judge
